Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/266,375 filed on 02/05/2021. This application is a 371 of PCT/JP2019/029057, filed on 07/24/2019, which claims foreign priority of JP2018/148885, filed on 08/07/2018.

		
Restriction/Election
Applicant’s election without traverse of Group I, Claims 1 – 6 in the reply filed on 04/20/2022 is acknowledged. Claims 7 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim.

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyo (JPS48029965, cited in IDS 04/26/2021, and using translation provided) as evidenced by CRC Material Science and Engineering Handbook

Regarding claims 1 and 6, Toyo teaches an iron-based material that comprises TiC powder and graphite powder added to it, that are then pressed and sintered (meeting the claimed limitation of an Fe-based sintered material comprising a hard phase containing TiC) [page 2, bottom]. The TiC particles are dispersed in the matrix (meeting the claimed limitation of a matrix that is network shaped) and the iron forms a matrix that contains α – iron [page 3, top – page 3, middle] (meeting the claimed limitation of claim 1). 
Toyo further teaches that the hardness of the material is 65 – 70 Rc, which falls within the claimed range of claim 6. Furthermore, while Toyo does not explicitly teach the thermal conductivity, given that the iron-based material comprises 66 wt% of iron which has a thermal conductivity of 74.475 W/[m*K] at room temperature, as evidenced by the CRC Material Science and Engineering Handbook, there is a reasonable expectation to a person of ordinary skill in the art that the material of Toyo would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frehn (US 3,967,935) as evidenced by CRC Material Science and Engineering Handbook and Azo Materials

Regarding claims 1, Frehn teaches a corrosion and wear resistant steel sintered alloy (meeting the claimed limitation of an Fe-based sintered alloy) [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is ferritic (i.e. alpha – iron) (meeting the claimed limitation of a matrix containing alpha-iron and dispersion phase containing titanium carbide). 

Frehn further teaches that the hardness of the material can reach 52 Rc, which falls within the claimed range of claim 6. Furthermore, while Frehn does not explicitly teach the thermal conductivity, given that the iron-based material comprises approximately 38 wt% of iron which has a thermal conductivity of 74.475 W/[m*K] at room temperature, as evidenced by the CRC Material Science and Engineering Handbook, and approximately 28% of chromium, which has a thermal conductivity of 69.1 W/[m*K], as evidenced by AZO materials, there is a reasonable expectation to a person of ordinary skill in the art that the material of Frehn would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).

	
Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frehn (US 3,967,935), as applied to claim 1 above.

Regarding claim 4, Frehn teaches the invention as applied above in claim 1. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20], which overlaps with the claimed range of the hard phase (wherein TiC is interpreted as the hard phase).
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frehn (US 3,967,935), as applied to claim 1, in further of view of Kondo (US 3,999,952)

Regarding claim 5, Frehn teaches the invention as applied above in claim 1. Frehn does not teach that Fe2B or TiB2 is present in the dispersion phase. 
Kondo teaches a compact sintered article containing multiple boride powder containing iron [Title]. Kondo teaches that the multiple boride powder containing iron particles can be formed in a prepared sintered body and then re-grinded to be added with additional powder to form another compact [Col 5, line 34 – 39] in which the compact has both high hardness and higher strength [Col 5, line 20 – 23]. Kondo also teaches that the inclusion of multiple borides (including titanium boride] improves the hardness, melting point, corrosion resistance, and oxidation resistance of the boride powder, which can be incorporated into the final sintered compact [Col 2, line 33 – 45]. Kondo teaches an example in which multiple boride powder containing iron powder is mixed with a titanium powder, TiC powder, and low carbon steel powder, and are then ball milled together [Example 8] and shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the corrosion and wear resistant steel sintered alloy of Frehn and combined it with the iron-based multiple boride powder of Kondo. As taught by Kondo, the inclusion of such powder results in improved hardness, melting point, corrosion resistance, and oxidation resistance into the final sintered compact [Col 2, line 33 – 45]. Furthermore, as shown by Kondo, when said multiple boride powder containing iron powder is heated to 1300°C (which is the sintering temperature of Frehn), the formation of Fe2B and TiB2 occurs (meeting the claimed limitation of claim 5 of a dispersion phase containing Fe2B and TiB2).


 Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 3,999,952) in further of view of Frehn (US 3,967,935)

Regarding claim 1, Kondo teaches a compact sintered article containing multiple boride powder containing iron [Title]. Kondo teaches that the iron based multiple boride powder [Col 1, line 63 – 66] can be formed in a prepared sintered body and then re-grinded to be added with additional powder to form another compact (meeting the claimed limitation of Fe-based sintered body) [Col 5, line 34 – 39]. Kondo teaches an example in which multiple boride powder containing iron powder is mixed with a titanium powder, TiC powder (meeting the claimed limitation of a dispersion phase containing TiC), and low carbon steel powder, and are then ball milled together and then compacted at 3 ton/cm2 and sintered at 1300°C [Example 8].
Kondo does not explicitly teach that the sintered compact contains a matrix containing alpha-iron.  
Frehn teaches a corrosion and wear resistant steel sintered alloy [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is ferritic (i.e. alpha – iron) and teaches that ferritic matrix allows for a compact that is more machinable [Col 2, line 25 – 32].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have take sintered compact of Kondo and controlled the microstructure to contain ferrite (alpha-iron) as taught by Frehn. As disclosed in the Frehn the ferrite allows for the sintered compact containing hard particles, to be more machinable. 

Regarding claim 2, Kondo in view of Frehn teaches the invention as applied above in claim 1. While Kondo does not explicitly teach that the TiC formed is ring shaped, Kondo shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5], which is the sintering temperature of Example 8. Furthermore, Example 8 of Kondo includes a low carbon steel powder, that is, carbon is present in the powder mixture as well. Finally, Kondo teaches a hot isostatic pressing [Col 5, line 62 – 67] at a temperature (1300°C) and pressure (3 tom/cm2 (~300 MPa)), that is highly similar to that described in [0051] of the specification (and withdrawn claim 7). That is, Kondo teaches the presence of TiB2 and C at a temperature pressure similar to the instant invention and therefore, there is a reasonable expectation to a person of ordinary skill in the art that ring shaped or ring-like shaped TiC would form during Example 8 of Kondo.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 3 – 4, Kondo in view of Frehn teaches the invention as applied above in claims 1 and 2. Kondo teaches that powder are grinded to a size of 20 microns or less and then compacted and sintered [Col 3, line 1 – 20], which overlaps with the claimed range of the size of the hard phase (wherein TiC is interpreted as the hard phase).
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5, Kondo in view of Frehn teaches the invention as applied above in claim 1. Kondo shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5], which is the sintering temperature of Example 8. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that Fe2B and TiB2 are formed during the sintering. 

Regarding claim 6, Kondo in view of Frehn teaches the invention as applied above in claim 1. Kondo teaches that the hardness of the final compact is 88 HrA (~68 HRC) [Example 8], which falls within the claimed range. 
Furthermore, while Kondo does not explicitly teach the thermal conductivity, given that the multiple boride powder contains a majority iron which has a thermal conductivity of 74.475 W/[m*K], which is mixed with molybdenum, which has a thermal conductivity of 138 W/[m*K] and chromium, which has a thermal conductivity of 69.1 W/[m*K], as evidenced by AZO materials, there is a reasonable expectation to a person of ordinary skill in the art that the material of Kondo would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,704,336 – titanium carbide and ferrite sintered compact
JPH11323401 – Substantially similar method of making of sintered compact which contains a majority of hard particles

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735